


--------------------------------------------------------------------------------



[wellsfaimage1.gif]
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




dated as of April 3, 2014


among


TITAN MACHINERY INC.
a Delaware corporation,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swing Line Lender and L/C Issuer


BANK OF AMERICA, N.A.
as Syndication Agent
 
COBANK, ACB
as Documentation Agent


WELLS FARGO SECURITIES, LLC
Sole Lead Arranger and Sole Book Runner
 



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Third
Amendment”), dated as of April 3, 2014 (“Third Amendment Effective Date”), is
among TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the several
financial institutions party to this Third Amendment as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent, Swing Line Lender and L/C Issuer. Capitalized terms not otherwise defined
herein shall have the meaning assigned to them in the Credit Agreement (as
hereinafter defined).
RECITALS
WHEREAS Borrower, Administrative Agent, Lenders, Swing Line Lender, and
L/C Issuer are parties to that certain Amended and Restated Credit Agreement
dated March 30, 2012, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 4, 2012 and that certain Second
Amendment to Amended and Restated Credit Agreement dated as of November 14, 2013
(as further amended from time to time, the “Credit Agreement”) and, as
applicable, the other Loan Documents, pursuant to which Lenders have made
available to Borrower certain extensions of credit referenced therein on the
terms and conditions contained therein; and
WHEREAS Borrower has requested that Administrative Agent and Lenders (a) modify
certain financial covenants, and (b) further modify the Credit Agreement on the
terms and conditions contained herein; and
WHEREAS the Administrative Agent and Lenders have agreed to modify the Credit
Agreement on the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
AGREEMENT
ARTICLE I – MODIFICATIONS & CONSENTS
SECTION 1.1
MODIFICATIONS TO CREDIT AGREEMENT



As of January 31, 2014 (except for Section 1.1.6), the following sections of the
Credit Agreement are hereby modified as follows:






--------------------------------------------------------------------------------






1.1.1    The definition of “Consolidated EBITDAR” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following is substituted
therefor:
“Consolidated EBITDAR” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication): (a) Consolidated Net
Income for such period; plus (b) Consolidated Interest Expense (net of interest
income) for such period to the extent included in the determination of such
Consolidated Net Income; plus (c) all amounts treated as expenses for such
period for depreciation and amortization, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus
(d) Consolidated Rent Expense; plus (e) income tax expense related to income
made by the Borrower and its Subsidiaries; plus (f) Consolidated Rent-to-Own
Expense; plus (g) non-cash restructuring charges to the extent included in the
determination of Consolidated Net Income; plus (h) extraordinary losses to the
extent included in the determination of Consolidated Net Income; plus (i)
non-cash goodwill and intangible asset impairment charges to the extent included
in the determination of Consolidated Net Income; minus (j) extraordinary gains
to the extent included in the determination of Consolidated Net Income; minus
(k) non-cash restructuring gains to the extent included in the determination of
Consolidated Net Income.


1.1.2    The definition of “Consolidated Fixed Charge Coverage Ratio” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety and the following
is substituted therefor:


“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Periods ending
on such date, subject to Section 1.02(h), the ratio of: (a) the sum for such
period of (without duplication): (i) Consolidated EBITDAR; minus (ii) all
payments in cash for taxes related to income made by Borrower and its
Subsidiaries; minus (iii) Capital Expenditures actually made in cash by Borrower
and its Subsidiaries (net of any insurance proceeds, condemnation awards or
proceeds relating to any financing with respect to such expenditures); minus
(iv) Restricted Payments paid in cash by Borrower; to (b) the sum for such
period of (without duplication): (i) the cash portion of Consolidated Interest
Expense; plus (ii) Consolidated Rent Expense; plus (iii) without duplication,
all required (scheduled and mandatory) repayments of Debt (including with
respect to Debt that is a capital lease); plus (iv) cash restructuring charges.


1.1.3    A new definition of “Consolidated Rent-to-Own Expense” is hereby
inserted into Section 1.01 of the Credit Agreement in alphabetical order.


“Consolidated Rent-to-Own Expense” means for any period, the total, for Borrower
and its Subsidiaries on a consolidated basis, non-cash expenses attributable to
the cost of goods sold for retail inventory that is being rented on a
rent-to-own basis.


1.1.4    A new definition of “One-Time Impairment Charge” is hereby inserted
into Section 1.01 of the Credit Agreement in alphabetical order.


“One-Time Impairment Charge” means that certain non-cash goodwill and intangible
asset impairment charge sustained by Borrower for the Fiscal Period ending
January 31, 2014 in the amount of $9,714,000.00 related to certain
underperforming domestic construction and international stores.


1.1.5    A new definition of “One-Time Restructuring Charge” is hereby inserted
into Section 1.01 of the Credit Agreement in alphabetical order.


“One-Time Restructuring Charge” means the certain expenses attributable to (a)
the consolidation of the Billings, Montana rental store into the main Billings,
Montana store for the Fiscal Period ending January 31, 2014 in the

2

--------------------------------------------------------------------------------






amount of up to $300,000.00, and (b) the closing of six construction stores in
the United States, including lease terminations and severance costs, for the
Fiscal Period ending April 30, 2014 in the amount of up to $3,945,000.00.


1.1.6    Effective as of the Third Amendment Effective Date, Section 6.12(a) of
the Credit Agreement is hereby deleted in its entirety and the following is
substituted therefor:
(a)    Consolidated Net Leverage Ratio. Borrower shall maintain, (a) as at the
end of each Fiscal Period ending April 30, 2014 through the Fiscal Period ending
October 31, 2014, a Consolidated Net Leverage Ratio not greater than 3.25 :
1.00, and (b) as at the end of each Fiscal Period from and after the Fiscal
Period ending January 31, 2015, a Consolidated Net Leverage Ratio not greater
than 3.00 : 1.00.
1.1.7    Section 6.12(b) of the Credit Agreement is hereby deleted in its
entirety and the following is substituted therefor:


(b)    Consolidated Fixed Charge Coverage Ratio. Borrower shall maintain, as at
the end of each Fiscal Period, a Consolidated Fixed Charge Coverage Ratio not
less than 1.25 : 1.00.


1.1.8    The following is hereby inserted in the Credit Agreement as Section
6.12(c):


(c)    Consolidated Net Income. Borrower shall maintain, (a) as at the end of
each Fiscal Period ending January 31, 2014 through the Fiscal Period ending
October 31, 2014, for the period consisting of the four consecutive Fiscal
Periods ending on such date, a Consolidated Net Income of not less than
$5,000,000.00, and (b) as at the end of each Fiscal Period from and after the
Fiscal Period ending January 31, 2015, for the period consisting of the four
consecutive Fiscal Periods ending on such date, a Consolidated Net Income of not
less than $10,000,000.00. For purposes of this Section 6.12(c) only, (a) for all
Fiscal Periods through the Fiscal Period ending October 31, 2014, the One-Time
Impairment Charge (net of the tax benefit to the extent already included in the
determination of Consolidated Net Income) shall be excluded from the calculation
of Consolidated Net Income, and (b) for all Fiscal Periods through the Fiscal
Period ending October 31, 2014 for that portion of the One-Time Restructuring
Charge incurred in the Fiscal Period ending January 31, 2014, and through the
Fiscal Period January 31, 2015 for that portion of the One-Time Restructuring
Charge incurred in the Fiscal Period ending April 30, 2014, the One-Time
Restructuring Charge (net of the tax benefit to the extent already included in
the determination of Consolidated Net Income) shall be excluded from the
calculation of Consolidated Net Income.
ARTICLE II – COVENANTS
SECTION 2.1
EXPENSES



Borrower shall pay all reasonable expenses and costs of Administrative Agent
(including, without limitation, the reasonable attorney fees and expenses of
counsel for Administrative Agent) in connection with the preparation,
negotiation, execution and approval of this Third Amendment and any and all
other documents, instruments and things contemplated hereby, whether or not such
transactions are consummated, together with all other reasonable expenses and
costs incurred by Administrative Agent chargeable to Borrower pursuant to the
terms of the Credit Agreement which are unpaid at such time.
ARTICLE III – CONDITIONS TO THIRD AMENDMENT; GENERAL PROVISIONS

3

--------------------------------------------------------------------------------






SECTION 3.1
CONDITIONS PRECEDENT



3.1.1    This Third Amendment and the transactions contemplated herein are
expressly conditioned upon the satisfaction by Borrower of the following
conditions, all in the sole but reasonable discretion of the Administrative
Agent:


(a)    Borrower shall have delivered to Administrative Agent such certificates
of resolutions or other action, incumbency certificates or other certificates of
Responsible Officers of Borrower as Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the Loan
Documents to which Borrower is a party, each in form and substance reasonably
acceptable to Administrative Agent;


(b)    No Material Adverse Effect shall have occurred since Closing;


(c)    No Default or Event of Default shall have occurred and be continuing; and


(d)    Borrower shall have paid all amounts owed to Administrative Agent and
Lenders in connection with this Third Amendment.


3.1.2    Without limiting the foregoing, the effectiveness of this Third
Amendment shall be conditioned on receipt by Administrative Agent of the consent
of Required Lenders.
SECTION 3.2
RATIFICATION; ESTOPPEL; REAFFIRMATION



3.2.1    Borrower hereby reaffirms and ratifies the Credit Agreement and other
Loan Documents, as amended, modified and supplemented hereby.


3.2.2    Borrower hereby reaffirms to Administrative Agent and to each Lending
Party that each of the representations, warranties, covenants and agreements set
forth in the Credit Agreement and the other Loan Documents with the same force
and effect as if each were separately stated herein and made as of the date
hereof except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.


3.2.3    Borrower further represents and warrants that, as of the date hereof,
it has no counterclaims, defenses or offsets of any nature whatsoever to the
Obligations or any of the Loan Documents and that as of the date hereof no
unwaived Default or Event of Default by Borrower, Administrative Agent or any
Lending Party has occurred or exists under any of the Loan Documents.


3.2.4    Borrower hereby ratifies, affirms, reaffirms, acknowledges, confirms
and agrees that the Credit Agreement and other Loan Documents, as amended,
modified and supplemented hereby by this Third

4

--------------------------------------------------------------------------------






Amendment, represent the valid, binding, enforceable and collectible obligations
of Borrower except to the extent enforceability may be limited by bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally and by equitable principles.


3.2.5    Borrower hereby affirms, acknowledges and confirms that the provisions
of this Third Amendment shall be a part of the Credit Agreement and Loan
Documents for all purposes.


3.2.6    Borrower affirms and acknowledges that the recitals to this Third
Amendment are true and accurate and are hereby incorporated into this Third
Amendment.
SECTION 3.3
RELEASE



Borrower does hereby release, remise, acquit and forever discharge
Administrative Agent and Lenders and Administrative Agent and Lenders’
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporation, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all action and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Third Amendment, the Credit Agreement and the other Loan Documents, except, in
each case, to the extent of the gross negligence or willful misconduct of the
Released Parties (all of the foregoing hereinafter called the “Released
Matters”). Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters. Borrower represents and
warrants to Administrative Agent and the Lenders that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.
SECTION 3.4
TIME OF THE ESSENCE

Time is of the essence of the Third Amendment, the Credit Agreement and Loan
Documents.
SECTION 3.5
GOVERNING LAW; JURISDICTION; ETC.

3.5.1    GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
3.5.2    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE

5

--------------------------------------------------------------------------------






JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS THIRD
AMENDMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS THIRD AMENDMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS THIRD
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY OR ANY OF ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.
3.5.3    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT IN
ANY COURT REFERRED TO IN SECTION 3.5.2. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
3.5.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS THIRD AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
SECTION 3.6
COUNTERPARTS; SEVERABILITY



3.6.1    This Third Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


3.6.2    If any term or provision of this Third Amendment, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Third Amendment, or the application of such
term or provision to persons or circumstances other than those as to which it is

6

--------------------------------------------------------------------------------






held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Third Amendment shall be valid and shall be enforced to the
fullest extent permitted by law.
SECTION 3.7
WAIVER OF RIGHT TO JURY TRIAL

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM. EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS. IN THE EVENT OF LITIGATION, A COPY OF THIS THIRD AMENDMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
SECTION 3.8
FINAL EXPRESSION



THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE THIRD AMENDMENT TO THE
CREDIT AGREEMENT AMONG THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT
BETWEEN THE PARTIES HERETO.


BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS THIRD AMENDMENT OR OF THE CREDIT AGREEMENT GENERALLY.


[SIGNATURE PAGES FOLLOW]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


BORROWER:


TITAN MACHINERY INC.,
a Delaware corporation
 
By: /s/ Ted O. Christianson, Treasurer                      
 
Name: Ted O. Christianson, Treasurer                      
 
Title: Treasurer                                                          
 








Signature Page to Third Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent, L/C Issuer and Swing
Line Lender


 
By: /s/ Mark T. Lundquist                                       
 
Name: Mark T. Lundquist                                       
 
Title: Vice President                                                
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as a Lender
 
By: /s/ Mark T. Lundquist                                       
 
Name: Mark T. Lundquist                                       
 
Title: Vice President                                                
 

















--------------------------------------------------------------------------------




LENDER:


 
COBANK, ACB


 
By: /s/ Kathleen M. Roberts                                      
 
Name: Kathleen M. Roberts                                     
 
Title: VP                                                                   
 













--------------------------------------------------------------------------------




LENDER:


 
BANK OF AMERICA, N.A.


 
By: /s/ Don Stafford                                                 
 
Name: Don Stafford                                                
 
Title: SVP                                                                
 

















--------------------------------------------------------------------------------




LENDER:


 
BANK OF THE WEST 
a California banking corporation


 
By: /s/ Ryan J. Mauser                                              
 
Name: Ryan Mauser                                                
 
Title: VP                                                                  
 

















--------------------------------------------------------------------------------




LENDER:


 
BREMER BANK, N.A.


 
By: /s/ Wesley Well                                                  
 
Name: Wesley Well                                                  
 
Title: Pres./Br. Mgr.                                                 
 











--------------------------------------------------------------------------------




LENDER:


 
COMERICA BANK




 
By: /s/ Dan Walker                                                   
 
Name: Dan Walker                                                  
 
Title: Vice President                                                
 


    

--------------------------------------------------------------------------------









    